Exhibit 10.2 Gentherm IncorporatedPerformance Bonus Plan (Effective January 1, 2017) 1. Purpose The purpose of this Gentherm Incorporated Performance Bonus Plan (the “Plan”) is to attract, motivate, reward and retain eligible employees by making a portion of their cash compensation dependent on (i) the performance of Gentherm Incorporated (the “Company”), and (ii) individual performance. 2. Participants The individuals to whom incentive bonus payments may be made hereunder shall be the executive officers of the Company, as determined by the Company’s Board of Directors (the “Executive Officer Participants”), and such other key employees of the Company and subsidiaries of the Company as the Chief Executive Officer shall determine in his or her sole discretion (the “Other Participants” and, together with the Executive Officer Participants, the “Participants”). 3. The Committee (a)The Compensation Committee of the Board of Directors of the Company (the “Committee”) shall administer and interpret the Plan for the Executive Officer Participants.With the oversight of the Compensation Committee, the Chief Executive Officer shall administer and interpret the Plan for the Other Participants; provided, however, that the Chief Executive Officer’s administration and interpretation shall not be in direct conflict with the actions taken by the Committee.The Committee and the Chief Executive Officer, in the exercise of the foregoing powers, shall be referred to as the “Administrator.” (b) Subject to the express provisions and limitations of this Plan, applicable law and the listing standards of the Nasdaq Stock Market (or other national securities exchange, as applicable), the Administrator shall be authorized and empowered to do all things necessary or desirable, in its sole discretion, in connection with the administration of the Plan, including, without limitation, the following: (i) To prescribe, amend and rescind rules and regulations relating to the Plan and to define terms not otherwise defined herein, and to take or approve such further actions as it determines necessary or appropriate to the administration of the Plan, such as correcting a defect or supplying any omission, or reconciling any inconsistency so that the Plan or any award complies with applicable law, regulations and listing requirements and so as to avoid unanticipated consequences or address unanticipated events deemed by the Administrator to be inconsistent with the purposes of the Plan; (ii) To designate Participants and to determine the incentive bonus payments, if any, to be made to such Participants; (iii) To prescribe and amend the terms of any agreements or other documents under the Plan; (iv) To determine whether, and the extent to which, adjustments are required pursuant to Section 5 hereof; (v) To interpret and construe the Plan, any rules and regulations under the Plan, and the terms and conditions of any incentive bonus payment provided hereunder, and to make exceptions to any such provisions in good faith and for the benefit of the Company; and (vi) To make all other determinations deemed necessary or advisable for the administration of the Plan. (c) All decisions, determinations and interpretations by the Administrator regarding the Plan and incentive bonus payments shall be final and binding on all Participants. The Administrator may consider such factors, as it deems relevant to making such decisions, determinations and interpretations including, without limitation, the recommendations or advice of any director, officer or employee of the Company and such attorneys, consultants and accountants as it may select. 4.Target Bonus and Earned Bonus (a)Each Participant will have a target incentive bonus for each fiscal year during the term of this Plan stated as a percentage of his or her annual base salary (the “Target Bonus Percentage”).Bonus payments under this Plan, if any, shall be paid based on performance measurements determined half way through each year and at the end of each year.Bonuses paid with respect to the First Half Performance Period (as defined herein) are based on Company and individual performances during the First Half Performance Period.Bonuses paid with respect to the Second Half Performance Period (as defined herein) are based on Company and individual performances for the entire year (including both the First Half Performance Period and the Second Half Performance Period) and paid only after deducting the amount of any bonus that was already paid to the Participant based on the First Half Performance Period.For purposes of computing the bonus to be paid for each bonus period under this Plan, the “Applied Target Bonus Percentage” shall be as follows: for the First Half Performance Period, one-half of the Target Bonus Percentage, and, for the Second Half Performance Period, the entire Target Bonus Percentage.
